PETITION TO REHEAR.
Upon petition to rehear,
Freeman, J.,
said:
A most earnest petition for a rehearing is presented in this, ease which deserves our respectful, and careful attention. We have given the argument and authorities cited thoughtful examination, and proceed to state the result.
The case is an action by the father for the seduction of his daughter, but brought over twelve months after the first act of criminal intercouse and her actual seduction, in March, 1879, as found by his Honor, the circuit judge, who tried the ease below, without a jury. . .
*620The facts are, that defendant, Franklin, as found by' the court below, had ’ intercourse with plaintiff’s daughter, under a promise of marriage, about March, 1879. This is her testimony, and is corroborated by her father’s testimony, though the defendant as positively denies the promise as she asserts it, and insists that she was as willing as he was to have sexual intercourse, but feared the consequences, to-wit, pregnancy. He claims she yielded this objection on his telling her he could use an instrument for' protection called a “cundrum,” and that he went to a neighboring village, on this understanding, and procured this article, and then went to see her, and she asked if he had it, ■expressed herself as very glad of it, when told he had, and when he adjusted it she promptly engaged in the sexual act with him. In this he is corroborated to some extent by the girl’s own statement, that he did promise to use this protective, did procure it,, showed it .to her, and told he would use it to prevent pregnancy, and this about the time, as she says, of the first act of intercourse. There is a good deal of proof in the record tending to show she was very imprudent, and not only permitted, but sought improper liberties with several other young gentlemen. For instance, she is shown to have gone, one night, with a witness, who is not attacked, to church, some three or four miles from home, in a wagon, and that she said to him, she wished they had a pallet so they might lie down in the wagon together; on his replying they would not have room, she said it would not take much room, as she would lie very close to him. *621This witness says she leaned her person on him during the ride, and he placed his. legs on her lap. In fact, she is shown to have been careless, if not loose, in her habit of permitting liberties w.ith her person, and even to have invited them repeatedly before her seduction. Her father, the plaintiff, does not show the prudent care of the virtue of his daughter that should be exercised by a parent, as he is shown to have habitually permitted her to go alone at night, both on horseback and in a buggy, as well as in ,the case of the wagon ride to church, with young men, and return between ten and twelve o’clock, the churches being several miles from his house. All this does not make out a case in which very great feeling should be aroused, either in favor of the wanton girl, or her innocent, no doubt, but imprudent father, or call for such damages as a case involving the opposite elements would demand. Thesé are stern, though' unpleasant facts, clearly appearing in this record. The judgment against Franklin is $3,000.
But whatever the law is on this record, it is our duty to administer it.
The case turned in the former opinion on the question of the statute of limitations, whether the cause of action accrued over twelve months before the commencement of this suit, which was on July 13, 1880, after the birth of a child in May before. The fact of pregnancy had been observed some time before the child was born.
The suit is by the father, as we. have said; is simply for the seduction of his daughter; averring in *622some counts she was a minor, living at his house, and the birth of the child. : The declaration in every count specifically avers the seduction to have taken place on August 25, 1879, which, as we shall see, was the last act of intercourse between the parties, he marrying, we believe, in October afterward. This being the time averred, the real question probably is, whether the fact is shown as- charged, especially in view of the statute of limitation,1 the turning question in the case. The whole theory of. the plaintiff’s case on the only question of law before us is, that the seduction, though complete in March, 1879, was kept up, by continuous and repeated acts of intercourse, from then till August 25th, and was so either a continuous transaction or seduction, complete only after the last act of intercourse, or that each, subsequent act of intercourse was anL act of seduction, accomplished by means of either an expressed or implied renewed promise of marriage. '
The theory of a continuous act from the first seduction down to the last act of sexual intercourse, is sought to be sustained by the following and the like from Addison on Torts, Wood’s Ed., vol. 2, page 601. “Where an action is brought against a justice of the peace for a false and malicious imprisonment, every continuance of the imprisonment de die in diem is, in point of law, a new imprisonment, and .therefore the time of limitation runs from the last day .of such imprisonment, and not from the time of the issuance of the warrant.” This principle or rule, as applicable to the facts of the case stated, a continuous act of *623injury by imprisonment from day to day, there being in such a case no moment even in which the wrong is discontinued, is all very well, and may be sustained as souud for the additional reason that the party is restrained of his liberty, consequently not in condition to sue. The' wrong, that is the imprisonment, is both in fact, and in the universal form of expressing it, but one wrong. But here we have no such act, either in its nature, or made out by the proof. On the contrary, the seduction, define this ¿as you please, was complete on the first act of intercourse, and the acts constituting it can not be, by the very nature of the thing, continuous, as in the case of imprisonment. The definitions of the act as given in' the former opinion were: “The offense of a man who induces a woman to surrender her chastity - and the other ease, that of a woman who, after having been unchaste, has returned to. the pathway of virtue, and is again seduced from that state by. the wiles of a man, either by promise of marriage or otherwise.” In this last case, however, as well said by the Supreme Court of Michigan, the interval between the seduction originally and the second seduction must be sufficiently long to indicate the reformation was real: People v. Clark, 33 Mich., 112.
These definitions are the fair result of the cases on the subject, and correspond in principle with the definition of Mr. Luid in his late work on Damage, page 558, which is: “Seduction is the act of overcoming the chastity of a female by flattery, promises or artifice.” In every proper definition, chastity, as an established fact, either as an original or acquired *624virtue after previous loss,, is necessarily involved. In addition, it is clear beyond fair dispute, that one act of sexual intercourse in either case completes the fact of seduction. If not, what rule shall we adopt? Shall it be three, five or a dozen times? or shall it be held that every act of intercourse is a fresh seduction, until the parties shall separate? If the last theory be correct, then the woman might have a hundred causes of action after that number of acts of casual intercourse, or might leave one paramour, with whom she had been living in fornication for -years, as the means of earning her maintainance, and at once go to the arms of another promising richer gifts, and yet be entitled to sue the former for her seduction, and recover, notwithstanding she had made no claim to virtue for years, and then sue .the latter as well. None of these conclusions can be sustained by reason or authority. On the facts of this case, they are still further from being within the authority quoted. The daughter swears herself, that within the five or six months the acts of intercourse were not frequent, sometimes, she says, once a month, and sometimes not so often. We suspect it probable there may have been more than she says, but there is no proof of it. But taking it as she says, and so far from the acts being continuous, they were separate acts of intercourse, occurring with a month intervening between them. This bears no analogy whatever to the case of a continuous imprisonment from day to day, or any like, case cited by counsel. To hold the rule cited applicable to this case, would be to hold a rule based on one state of *625facts equally applicable to another and different case, and thus confound all legal distinction, and abandon' everything like ; logical precision in . reasoning. , The theory of a continuous series of acts from day to day has no support in fact, but has tó be abandoned in order to support the other branch of the argument, of a fresh seduction by every act, as there must be a real reformation, evidenced by such interval of virtuous conduct as to show it to have been real. The othér class of cases cited is, where the original act is not itself an injury or wrong, but becomes so in its after results, as where a man by digging on his own land wrongfully lays. open the foundation of his neighbor’s wall, and causes them to be gradually weakened by the effect of flowing water, rain and frost, so that at last the wall falls, the time of limitation runs fróm the time of the falling of the wall, and not the time of the original excavation: Addison on Torts, 600, 601. This is all clear, but evidently has no bearing on the question under discussion.
These are the only principles pressed on us by authority that tend to sustain the argument of counsel in favor of the views, presented. We think they fail to meet the argument of the former opinion or shake its conclusions. The idea that this girl was seduced at every act of intercourse, in any proper or legal sense of that term, is preposterous, on the facts stated. She evidently eagerly accepted every opportunity of illicit pleasure. Her original virtue was evidently hung on the slender thread of fear of pregnancy as the result of indulgence. She yielded it as soon as *626she learned of the means of prevention, and after having inspected the article supposed to guaranty her safety, she willingly trusted to its efficacy and wantonly yielded to the craving of passion. The idea of a woman thus engaged in sexual indulgence at every opportunity being seduced at every act of intercourse, is to our minds absurd, and to show its utter absurdity, we have from her own testimony the statement, that on the last occasion of such intercourse, about the last of August, 1879, she had sexual connection with defendant twice the same night, by ten o’clock, once ■in going to church, and once on their return. Was she seduced twice that night, or did it take both acts of intercourse to complete it? It is inconceivable, it seems to us, that any one can assume that this woman ■comes within the second category of persons capable ■of being seduced, one who, after having been once seduced, has permanently returned to the path of virtue. There is no evidence that she ever had a virtuous impulse alter the first act. In fact, as long as the “cundrum” was supposed to give her guaranty of safety, we have no doubt she unhesitatingly yielded to the promptings of wanton passion, wherever the op-, portunity offered itself, with the man who had this supposed safeguard.
The very question presented in this case, as to the time of seduction being complete, and effect of subsequent acts of intercourse, under a promise of marriage, as here, has been passed on by the Supreme Court of Indiana, in a carefully prepared opinion. In that case, which was an action for seduction which had originally *627taken place in Illinois, continued there for sometime, in confidence, and relying upon a promise of marriage. They then came into the State of Indiana and there had repeated acts of sexual intercourse. The court held, first, that the cause of action was local, and arose in the State of Illinois. Second, that while there was a statute of Indiana that gave a woman the right to prosecute an action for her own seduction similar to our own, yet the subsequent acts of intercourse in Indiana did not sustain the right in this case. On this question the court said : “ It is manifest, from the evidence in this case, that if the appellee was in fact seduced by the appellant, the seduction took place in the State of Illinois. The illicit intercourse testified to as having occurred in this State did not constitute a new and independent case of seduction, as contended for by appellee, but was merely consequential to the alleged seduction which had previously taken place.” The- acts in this case were much more continuous than in the ease before us, and for a longer period, and, as we have said, under precisely the like promises as in the case now in hand. This is the decision of a most respectable court in a well considered case, and entitled to weight as authority. It is, as we think, so obviously based, in the nature of the case, as to need but little, if any, argument to sustain it.
The only legitimate effect of the promise of marriage shown in this case, is to show the artifice by which the defendant overcame the virtue of the daughter, and thus, in the language of Wilmot, C. J. (in Tullidge *628v. Wade, 3 Wils. R., 18), “ make the damages more liberal.” It can have no possible influence on the question when the cause of action accrued, for she might equally have been seduced and a cause of action complete under our law without such promise, or any thing more than “solicitation and importunity,” to which she yielded. The means, say this court, are indifferent. “It- is enough, that by any means or acts, he tempted or persuaded his victim to the surrender of her chastity”: Reed v. Williams, 5 Sneed, 580. This being so, the promise of marriage, for all the purposes of the statute of limitations, may be left out of the case. The surrender of her chastity is, by our court, treated as the cause of action; the means by which this is induced immaterial, except, as we have said, in aggravation of damages.
We now cite the principles settled as to the statute of limitations from the saíne author referred to by counsel on this question, both in text and notes. Section 1361: “The time when the statute of limitations begins to run is from the accrual of the cause of action.” “ Whenever an injury is complete, a legal injury, however slight, the statute begins to run. By legal injury is meant such an injury as entitles a party to maintain an action, even though the damage is merely nominal; therefore, where the injury is such that a right of action accrues, the statute begins to run from that time ”: Note a to page 599. “ The fact that the injurious consequences are not known, does not prevent the operation of the statute from the time when the injury was done and a causé of action ac-*629erued ”: Note a to page 600, citing Gastin v. Jefferson, 15 Iowa, 185, and other cases.
The only real question “in this case is, could the present plaintiff, the father', have sued, and had a right of action accrued in March, when the court finds the daughter was seduced? If so, the statute has run, unless every subsequent act of intercourse, under an affirmation that he would still keep his promise to marry, must be held a new seduction, and consequently a new cause of action, and so twenty cases of action may have accrued in this ease, which is absurd.
The case in American Decisions, vol. 44, cited (Boyd v. Reid, 740), only holds the father might recover at common law, regardless of the question of service. Our statute has also given this right, and so the action is brought, but the statute has also fixed the time of limitation for seduction at twelve months.
We have thus carefully gone over the points of the argument for rehearing. We can not allow our feelings of repugnance to the seducer to swerve us into bending the law to meet a hard case. The law must be run on straight lines, and while this may produce hardships, such hardships are incident to all human transactions, and are the necessary result of general rules, which in the main are based oh a sound public policy and serve the public weal. The Legislature prescribes the rule as to the statute of limitations; we do not, but we are bound to enforce it in its plain, obvious meaning, and must not let our feelings induce us to such evasions, however desirable a different result might be in the particular ease.